MEMORANDUM **
Larrie Thomas appeals pro se from the district court’s order dismissing his action against the United States and various individuals in which he alleged that the government’s levy actions were improper. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Sommatino v. United States, 255 F.3d 704, 707 (9th Cir.2001), we affirm.
The district court properly dismissed Thomas’ action because he failed to identify any applicable waiver of sovereign immunity that would allow his action to proceed in district court. See Elias v. Connett, 908 F.2d 521, 527 (9th Cir.1990) (“Absent its consent to suit, an action against the United States must be dismissed.”); Gilbert v. DaGrossa, 756 F.2d 1455, 1458 (9th Cir.1985) (claims against government employees in their official capacities barred by sovereign immunity).
We do not consider the district court’s denial of Thomas’ post-judgment motion for reconsideration because Thomas did not separately appeal that order. See Stone v. INS, 514 U.S. 386, 401-02, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995).
Thomas’ remaining contentions lack merit.
Because the arguments raised in Thomas’ appeal are frivolous, we grant the government’s motion for sanctions, and we award sanctions in the amount of $4,000. See Fed. R.App. P. 38; Grimes v. Comm’r, 806 F.2d 1451, 1454 (9th Cir.1986) (per curiam). We deny all other pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.